Citation Nr: 0320267	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for hallux valgus, 
bilateral (previously claimed as bilateral foot disability).



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from February 1979 to 
February 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection.

A May 2001 Board decision remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for additional appellate review.

A November 2002 rating decision granted service connection 
for plantar warts, bilateral, and evaluated it at 10 percent, 
effective June 9, 1998.  As to the service connection issue 
which was previously before the Board, this constitutes a 
complete grant of the benefits requested.  There is no record 
of the appellant having submitted a notice of disagreement 
with the rating assigned.  Therefore, the Board has framed 
the issue has reflected in the issue section of this 
document.


REMAND

During the continued review of this case, the Board 
determined that additional development was required to 
facilitate appellate review.  Under authority then in effect, 
See, e.g., 38 C.F.R. § 19.9 (2002), the Board directed an 
appropriate medical examination, partly for consideration of 
the etiology of the hallux valgus.  The appellant was 
informed of this in an April 2003 letter, and, she was 
examined in April 2003 by a VA medical examiner.  The exam, 
however, addressed only the appellant's bilateral plantar 
warts disorder.  The April 2003 medical examination report is 
essentially silent as to the appellant's claimed hallux 
valgus, bilateral.  A recent decision by the Court of Appeals 
For The Federal Circuit has significantly altered the Board's 
authority to develop additional evidence and consider it 
without first having obtained a waiver from the appellant.  
See Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the 
examiner who performed the April 2003 
examination of the appellant's feet and 
request clarification of the examiner's 
findings.  Specifically, ask the examiner 
to render an opinion on the etiology of 
the appellant's claimed hallux valgus 
disorder.  The examiner should opine 
whether any hallux valgus disorder is 
developmental or acquired.  If 
developmental, the examiner should render 
an opinion as to whether it is more 
likely than not that the condition was 
made worse by the appellant's military 
service or whether there is superimposed 
pathology as a result of service.  If 
more likely than not, the examiner should 
opine to what extent there is 
superimposed pathology as a result of 
service.  If the examiner opines that the 
appellant's claimed hallux valgus is 
acquired, the examiner should opine 
whether it is more likely than not that 
it is related to the appellant's military 
service or it is not likely.  If the 
examiner cannot render an opinion on a 
basis other than speculation or mere 
conjecture, please state so for the 
record.  If the examiner who performed 
the April 2003 examination is not 
available, please refer the claims file 
to another examiner.  If the requested 
opinions cannot be rendered without 
another examination, please schedule the 
appellant for an appropriate examination 
at the earliest opportunity.

2.  After the above development is 
complete, the appropriate agency of 
jurisdiction should review the evidence 
added to the record since the last 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, issue the appellant and her 
representative a supplemental statement 
of the case, and allow an opportunity to 
respond.  Then return the case to the 
Board for further appellate review, if in 
order.  No action is required of the 
appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



